Title: General Orders, 18 July 1778
From: Washington, George
To: 


          
            Head-Quarters Haverstraw [N.Y.] July 18th 1778.
            ParoleC. Signs
            
          
          At a Brigade General Court-Martial in General Woodford’s Brigade held at Sloterdam Camp
            July 10th 1778—Lieutt Coll Cropper President, Ensign Cooper of the 15th Virginia
            Regiment tried for being drunk on the 6th instant and laying in the road in a shameful
            manner when he ought to have been with his Regiment, found guilty and sentenced to be
              cashiered.
          At the same Court Lieutt Burnly of the 7th Virginia Regiment tried for absenting
            himself from his command without leave; found guilty & sentenced to be
            discharged from the service.
          The Commander in Chief approves the sentences and orders them to take place.
        